Citation Nr: 1540902	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a left foot disability, to include plantar fasciitis.

3. Entitlement to service connection for a right foot disability, to include plantar fasciitis and bone deformities or irregularities.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ADT) from August 1975 to December 1975. He subsequently served in the Nebraska National Guard, with periods of ADT and inactive duty for training (IDT), from June 1975 to May 1988, and again from November 1998 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

These issues were before the Board in May 2014, when they were remanded to the Agency of Original Jurisdiction (AOJ) for additional development. The AOJ was directed to secure for the record copies of the complete updated (since March 2012) VA clinical records of all evaluations and treatment the Veteran received for the claimed conditions, and to associate with the claims folder all requests for records and their responses. The AOJ was further directed to schedule the Veteran for the appropriate VA examinations after the records development was completed. The examiner was specifically asked to offer an opinion as to whether the Veteran currently has bilateral feet and left ankle conditions, and if so, whether they are at least as likely as not (a 50 percent probability or greater) the result of a disease or injury during a verified period of ADT.

These issues were also before the Board in April 2015. The Board found that the development actions ordered in the May 2014 remand were not fully completed. A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand. Accordingly, the Board remanded the issues for additional development. The Board directed the AOJ to request that the appellant provide or identify any pertinent records not already of record, including those pertaining to a Claim for Workman's Compensation. After obtaining any necessary contact information and authorization from the Veteran, the AOJ was directed to obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as any Workman's Compensation records the appellant identified as relevant. The Board further instructed the AOJ that if, after making reasonable efforts to obtain records identified by the Veteran, and if the AOJ is unable to secure such records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond. All records secured should be associated with the claims file. Additionally, the AOJ was directed to obtain any outstanding VA treatment and evaluation records relating to the Veteran's left ankle and bilateral feet disabilities, and associate all records secured with the claims file. Finally, the AOJ was directed to obtain another medical opinion from the June 2014 examiner. If it was determined that another examination would be helpful, the AOJ was directed to schedule the Veteran for a new examination. Based on the review of the Veteran's claims file, the examiner was asked to provide an opinion, including the rationale, on the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left ankle disability is related to a verified period of ADT.

b) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left foot disability is related to a verified period of ADT.

c) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right foot disability is related to a verified period of ADT.

The AOJ was then directed to take any other development actions deemed warranted and readjudicate the claim on appeal.  If any benefit sought was not fully granted, the AOJ was directed to provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) before the claims file was returned to the Board, if otherwise in order. 

The Board finds that the AOJ has substantially complied with the Board's remand orders of May 2014 and April 2015, as to all claims. The examiner considered the current diagnosis for plantar fasciitis in the left foot and the issuance of orthotics and night splints.  The AOJ obtained all treatment records since 2012 from the VA Medical Center, which the Veteran has previously indicated to be his only source of medical treatment.  The AOJ also sent a letter to the Veteran seeking more information about his workers compensation claim and signed releases for any related medical treatment records.  The Veteran never responded to this request for additional information and signed releases. Without a response from the Veteran, the AOJ could not proceed with obtaining those records.

A claim for service connection may encompass claims for service connection of any condition that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes and the information the Veteran submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In light of the current diagnoses in the Veteran's medical treatment records, the issues on appeal have been characterized as entitlement to service connection for a left foot disability, to include plantar fasciitis, a right foot disability, to include plantar fasciitis and bone deformities or irregularities, and a left ankle disability, so as to consider all reported symptoms in accordance with Clemons.

The issue of entitlement to service connection for a right foot disability, to include plantar fasciitis and bone deformities or irregularities, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1. A left ankle disability is not shown to have manifested in service, and the Veteran has no currently diagnosed left ankle disability due to disease or injury.

2. A left foot disability, to include plantar fasciitis, did not manifest in service or for many years thereafter, and it is unrelated to service.


CONCLUSIONS OF LAW

1. A left ankle disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. A left foot disability, to include plantar fasciitis, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

The Board's remand order directed the VA to obtain copies of any Workman's Compensation records that the Veteran identified as relevant. In June 2015, the VA asked the Veteran to complete and return VA Form 21-4142, so the VA could obtain his treatment records, including those pertaining to a claim for Workman's Compensation. The Veteran never responded to this request for information. The Board notes that the duty to assist is not always one-way-street, and the Veteran must participate to the extent possible to obtain needed evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, while the VA did not obtain copies of any Workman's Compensation records, the Board finds that it is due to the unwillingness of the Veteran to respond, and additional development is not warranted.

The Veteran was afforded a June 2014 VA examination as to the nature and etiology of his left ankle disability and left foot disability. A second examination, comprised of a review of the available records without an in-person examination, was conducted in June 2015 as to the nature and etiology of the Veteran's left ankle disability and left foot disability, to include plantar fasciitis. For the reasons stated below, the Board finds that the June 2015 examination was adequate as to these disabilities. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to service connection for left ankle disability and left foot disability, to include plantar fasciitis, are thus ready to be considered on the merits.

Analysis

The Veteran seeks service connection for a left ankle disability and a left foot disability, to include plantar fasciitis. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Under 38 C.F.R. § 3.303(b) (2015), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b) (2015).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, established that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).


Left Ankle

Basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation. Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (West 2014). Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. In the absence of an identified disease or injury, service connection may not be granted. See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

Although the Veteran seeks service connection for a left ankle disability, there is no evidence that the Veteran has a currently diagnosed disability of the left ankle. A radiology report dated May 7, 2014 notes that the Veteran's ankle joints are unremarkable. A September 2010 study notes that the Veterans ankle/brachial indices are normal bilaterally. The Veteran acknowledged in his June 2014 VA examination that in 1997 he suffered a left ankle fracture that was the basis of a worker's compensation claim while he worked for Aurora Co-op; however, he has not alleged any current symptomatology or manifestation associated with his left ankle. Therefore, the VA examiner concluded that any left ankle disability the Veteran may have, even though none is currently diagnosed, would be the result of work outside of military service. There is no lay or medical evidence of a current left ankle disability in the record, and there is no report of pain or any symptomatology. Since there is no current disability, the Board finds that there is insufficient evidence to grant a service connection. See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Left Foot

The Veteran was diagnosed with Achilles tendonitis in May 2013, and referred to physical therapy. He was also diagnosed with plantar fasciitis of the left foot in June 2013. This was treated with physical therapy, foot orthoses, and night splints. X-rays taken of his foot in April 2013 showed that the bony structures of the left foot were normal.

The Veteran reported no history of foot trouble during his enlistment exam in June 1975. There are numerous minor foot injuries documented in his service treatment records. The Veteran was treated for tingling in the left foot.  The date for this treatment is unclear, since only the month of June and no year was listed, but it appears to be between 1981 and 1984. The service treatment records note that the tingling appears to have been caused by jumping off tracked vehicles. The right foot was also treated for a broken blister on this date. The Veteran was also treated for blisters on August 17. The date for this treatment is unclear, since no year was listed, but it appears to be between 1981 and 1984. The records for this treatment noted that the Veteran only had one pair of boots for any type of foot wear. In August 1981, the Veteran complained of blisters on his feet. The records noted that he reported that his boots were one size smaller than his feet. The treatment provider opined that the Veteran's blisters were possibly caused from incorrect boot size, and referred him to a podiatrist for evaluation. In May 1984, the Veteran was treated for a sore, left heel, an ingrown toenail on his left great toe, and blisters on both heels. The Veteran was treated for a sore left foot in-step in July 1985.

The Veteran's enlistment exam in November 1998 noted that he has severe pes planus, but is asymptomatic. The Veteran stated on his November 1998 enlistment exam that he has never had foot trouble. In July 1999, the Veteran was treated for blisters on his left foot. Each of the Veteran's foot injuries during service appear to have been treated and resolved. The Board finds that 

The Veteran was afforded a June 2014 VA examination as to the nature and etiology of his left foot disability. A second examination, comprised of a review of the available records without an in-person examination, was conducted in June 2015 as to the nature and etiology of the Veteran's left foot disability, to include plantar fasciitis. In June 2015, the examiner opined that the Veteran's left foot disability was less likely than not the result of or incurred in service during a verified period of ADT. The examiner correctly restated the Veteran's medical history for the left foot, and noted that the Veteran reported no chronic foot problems since military discharge. The examiner noted that the Veteran's recent diagnosis for plantar fasciitis includes in the physical therapy note that the date of injury or onset of symptom was April 2013. The examiner stated that it was clear from the record that the current disability started recently and was related to the Veteran's current job. The examiner stated that based on the evidence in the file that a number of years had passed between the Veteran's current foot disability and the service foot injuries, and that the service injuries had healed. The examiner stated that there was not ample evidence to support a service connection for this condition. The Board finds that the VA examination was adequate, in that it was conducted by a medical professional, who accurately restated the Veteran's service and medical history and gave an opinion that included a rationale.  The Board further finds that the VA examination complied with the Board's remand order, and the resulting opinion is entitled to substantive probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Buczynski v. Shenseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

As the Veteran has a foot disability that was diagnosed during the appeal period and was treated for foot injuries or diseases during service, the dispositive question in this case is whether these current disabilities are related to the in-service foot disease or injury, on a presumptive, continuity of symptomatology, or other basis. Although the Veteran claims that his current left foot disability is connected to his service, the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned conclusions of the trained health care professional who conducted the June 2014 and June 2015 VA examinations. That examination and opinion were provided by medical professionals who examined the Veteran, obtained history, and provided opinions supported by a rationale consistent with the record.  As such, the Board finds that it is the most probative evidence of record, and it weighs against the Veteran's claim.  The weight of the evidence is thus against finding that there is a relationship between the current bilateral hearing loss disability and tinnitus and service.

Though there is some evidence that the Veteran had foot injuries during service, there is no evidence that these issues have continued from the initial manifestation in service until the present. The VA examiner specifically stated that the evidence indicates the veteran had no foot problems for at least 15, and possibly as many as 30, years after he left service. Therefore, service connection for a left foot disability is not possible on the basis of continuity of symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b) (2015).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a left ankle disability and left foot disability, to include plantar fasciitis. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a left foot disability, to include plantar fasciitis, is denied.


REMAND

The development actions requested in the Board's April 2015 remand were not fully completed. A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand. Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Specifically, the Veteran was provided a foot examination in June 2014, and the same VA examiner reviewed the claims file again in June 2015. The examiner opined that it was less likely as not that the Veteran's diagnosed plantar fasciitis was related to his service, due to the length in time between the Veteran's foot injuries in service and his present disability.  The VA examiner failed to address the Veteran's Achilles bursitis or tendinitis, as well as the chronic findings contained in the April 25, 2015 radiology report following x-rays of the Veteran's right foot. Given the examiner's failure to address these current diagnoses, the examination report is insufficient, and a new opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the foot examination in June 2014, if available. If not, provide a similarly situated examiner with the claims file for review.

For each documented disorder of the right foot, to include plantar fasciitis and all bone deformities or irregularities, the examiner is asked to provide an opinion as to whether the disorder is at least as likely as not (at least a 50 percent probability) related to service. 

The examiner should address all foot conditions listed in the following VA radiology report, from April 25, 2015:
	
	Report: Second through fifth hammertoe deformities. Tiny dorsal and plantar calcaneal enthesophytes. The irregularity of the medial aspect of the base to the first metatarsal and small adjacent ossification are likely the sequela of remote trauma. No acute fracture, malalignment, or significant degenerative change.  

Impression: Chronic findings as discussed in report. Nothing acute.

The examiner is asked to provide a rationale for all opinions given.

2. Thereafter, readjudicate the claim of entitlement for service connection for a right foot disability, to include plantar fasciitis, and all documented bone deformities or irregularities. If any benefit remains denied, provide the Veteran with a supplemental statement of the case and return the appeal to the Board, following the appropriate period of time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


